JAMES R. KNOTT, Circuit Judge.
This cause came on to be heard on the defendant’s motion to modify final judgment to change custody of the minor child William Eric Mason from the plaintiff mother to the defendant father.
By the final judgment, the custody of the two minor sons of the parties was divided, with plaintiff having custody of the youngest son William Eric Mason, and the defendant having custody of the older son J. Duncan Mason, with mutual visitation by each of the parties to the child not in his custody.
The testimony shows that plaintiff, Mrs. Mason, has been keeping company with a married man not her husband in much the same way, to all outside appearances, as if they were married to each other, with the exception of the fact that only in rare instances have they spent an entire night together in the same house. It is not indicated that her young son, William Eric Mason, four years of age, has had occasion to observe them in any sexual encounter, although he has very frequently been in the same house with them at times when conduct of that nature might, in the ordinary course of things, be assumed to take place, depending upon the individual desires of the parties. Although the mother, Mrs. Mason, stoutly denies sex activity “within two miles” of the child, it is evident that the moral atmosphere is not consistent with wholesome surroundings normally deemed fit and suitable for a young child. While Mrs. Mason is entrusted with custody of her child, her conduct, at least in the presence of the child, should be free from any suggestion of open moral impropriety.
It is, upon consideration, ordered that defendant’s motion for change of custody is denied at this time; provided, however, that plaintiff shall not allow the minor child, William Eric Mason, to be present in the immediate vicinity or in the same house while she is in the company of her said consort pending further order of the court. Further, neither of said minor children shall be allowed by either parent to drink any beverage containing alcohol.